Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	Response to Amendment
	The following office action is in response to the amendment filed 10/20/2022 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a mounting panel configured to be secured to one of a) a top surface of an elevated structure through the mounting panel and b) an inner side surface of a parapet of the elevated structure through one of a support arm and a bracket coupled to the mounting panel”. Based on applicant’s statements on page 9 of the remarks filed 10/20/2022, the language of “one of A and B” is intended to mean “A or B” per paragraph [0037] of the specification. Thus, claim 1 appears to claim the mounting panel secured to a top surface by the mounting panel or an inner side surface by a support arm or bracket. Since it appears that applicant is claiming the mounting panel secured to a top surface, or alternatively, the mounting panel secured to the side surface through a support arm or bracket, it is unclear if the limitations in lines 8-17 are required if the claim is examined based upon the limitation of the mounting panel secured to the top surface.  In this case it’s particularly unclear specifically because lines 8-17 include the intended use language “when the mounting panel is secured to the inner side surface of the parapet...”, therefore it appears not required when it is not. Examiner presumes if the limitation of “ a) a top surface of an elevated structure through the mounting panel” is examined, then the limitations of lines 8-17 are not required when considering the limitations “when the mounting panel is secured to the inner side surface of the parapet...”. 
Claim 24 recites “quick-release pin”. It is unclear what defines “quick-release”. 
Dependent claims are rejected as depending from a rejected claim. 
Claims are being examined as best understood.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


As best understood, claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gaines 2009/0000868.
In regard to claim 1, Gaines ‘868 discloses a parapet descent apparatus comprising: 
A mounting panel (92) configured to be secured to a top surface of an elevated structure through the mounting panel (13). 
A parapet ladder (102) secured to the mounting panel (92) and comprising: a first ladder rail (shown below); a second ladder rail (shown below); and a plurality of rungs (104), each of the plurality of rungs (104) extending from the first ladder rail to the second ladder rail.
The parapet ladder (102) defining a first end (at 100) configured to be secured to the parapet (13) of the elevated structure and a second end (at 107) distal from the first end and configured to contact a surface of the elevated structure.
A top surface of the parapet (13) being offset above the surface of the elevated structure by a wall height of the parapet.  

    PNG
    media_image1.png
    666
    551
    media_image1.png
    Greyscale


In regard to claim 2, Gaines ‘868 discloses: 
One of a bracket (99) and a support arm (98), the one of the bracket (99) and the support arm (98) coupled to a lower surface of the mounting panel (92), the one of the bracket (99) and the support arm (98) configured to support a cantilevered portion of the mounting panel (92).  *remember, due to the “when” clauses in lines 8-17 in combination with the OR requirement of lines 2-4 in claim 1, the limitations between lines 8-17 are not interpreted as required since the prior art is mounted to the top surface option.
In regard to claim 3, Gaines ‘868 discloses: 
A ladder dock (92)(110), the ladder dock (92)(110) comprising the mounting panel (92), the ladder dock (92)(110) configured to be secured to the parapet (13) of the elevated structure, the parapet ladder (102) secured to the ladder dock (92)(110).  
In regard to claim 4, Gaines ‘868 discloses: 
Wherein the ladder dock (92)(110) is configured (via 110) to receive a rigid, portable ladder, the ladder being configured to provide temporary access to the elevated structure.  (paragraph [0039])
In regard to claim 5, Gaines ‘868 discloses: 
A portion of the first ladder rail and the second ladder rail (shown above) of the parapet ladder (102) between the first end and the second end is angled with respect to the vertical when installed on the elevated structure.  
In regard to claim 6, Gains ‘868 discloses: 
A guide rail (96) secured to the mounting panel (92).  
In regard to claim 7, Gaines ‘868 discloses: 
A pair of guide rails (96), a respective guide rail of the pair of guide rails positioned and secured on each side of the parapet ladder (102) and the mounting panel (92), the pair of guide rails defining a space therebetween for passage of a user of the parapet descent apparatus.  
In regard to claim 8, Gaines ‘868 discloses: 
A first ladder dock (110, left) configured to receive a rigid, portable ladder, the ladder being configured to provide temporary access to the elevated structure.
A second ladder dock (92)(100) comprising the mounting panel (92) to which the parapet ladder (102) is secured and offset along a direction of the parapet from the first ladder dock (100), at least one of the ladder docks configured for passage of a user of the parapet descent apparatus from the ladder to the parapet ladder.   (As claim 8 does not depend from claim 3, different parts are interpreted as being the ladder dock)
In regard to claim 9, Gaines ‘868 discloses:
Wherein a center of the parapet ladder (102) is offset in a left-right direction from a center of at least one of the first ladder dock (110, left). (No direction is defined by the applicant; thus, the left-right direction is arbitrary depending on which way a user is facing)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaines 2009/0000868 in view of Miller et al 20210046340.
In regard to claim 10, Gaines ‘868 fails to disclose: 
An upper anchor configured to be secured to the top surface of the parapet.  
Miller et al ‘340 discloses: 
An upper anchor (1002) configured to be secured to the top surface of the parapet (via the ladder).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Miller et al ‘340 to include an upper anchor as taught by Stratton ‘384 in order to provide a mounting location for a fall protection cable device. 
In regard to claim 10, Gaines ‘868 as modified by Miller et al ‘340 discloses:
A ladder dock (92, Gaines ‘868) configured to be secured to the parapet of the elevated structure between the top surface of the parapet (13, Gaines ‘868) and the upper anchor (1002, Miller et al ‘340), the parapet ladder (102, Gaines ‘868) secured to the ladder dock (92, Gaines ‘868).  
In regard to claim 11, Gaines ‘868 as modified by Miller et al ‘340 discloses: 
A lower anchor (1003, Miller et al ‘340) and a cable (1001, Miller et al ‘340) extending from the upper anchor (1002, Miller et al ‘340) to the lower anchor (1003, Miller et al ‘340), the cable configured to receive a cable sleeve (1060, Miller et al ‘340) configured to tether a user to the cable, the cable further configured to allow movement of the cable sleeve to any position between the upper anchor and the lower anchor.  

Claim(s) 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al 20210046340 in view of Biela EP3859121 and Stratton WO2005044384
In regard to claim 20, Miller et al 340 discloses a system comprising: 
An upper anchor (1002) configured to be secured to a ladder. 
The upper anchor (1002) comprising a shock absorber (formed by gap 180).
A lower anchor (1003).
A cable (1001) configured to extend from the upper anchor (1002) to the lower anchor (1003), the cable (1001) configured to receive a cable sleeve (1060) configured to tether a user to the cable, the cable (1001) further configured to allow movement of the cable sleeve (1060) to any position between the upper anchor and the lower anchor.  

    PNG
    media_image2.png
    490
    494
    media_image2.png
    Greyscale

Miller et al ‘340 fail to disclose:
The lower anchor comprising a first portion and a second portion slidably secured to the first portion, each of the first portion and the second portion defining a side flange, the side flange of the first portion configured to face an outer surface of a first rail of the ladder and the side flange of the second portion configured to face an outer surface of a second rail of the ladder.
The first portion and the second portion configured to receive the ladder therebetween, the lower anchor configured to not rotate with respect to the ladder.
The upper anchor configured to be secured to a structure proximate to a portable, rigid ladder accessing the elevated structure, the surface of the elevated structure being one of a horizontal surface and a surface sloped with respect to a horizontal orientation of the system and not defined by the ladder.
With respect to Figures 3 and 19, Biela ‘121 discloses: 
The lower anchor (B) comprising a first portion (17, left) and a second portion (17, right) slidably secured to the first portion (via 19), each of the first portion (17, left) and the second portion (17, right) defining a side flange, the side flange of the first portion configured to face an outer surface of a first rail of the ladder and the side flange of the second portion configured to face an outer surface of a second rail of the ladder. (Figure 3 shows the flanges of the first and second portion attached to the rails of the ladder)
The first portion (17, left) and the second portion (17, right) configured to receive the ladder therebetween, the lower anchor configured to not rotate with respect to the ladder.
 Stratton ‘384 discloses: 
The upper anchor configured to be secured to a structure proximate to a portable, rigid ladder accessing the elevated structure, the surface of the elevated structure being one of a horizontal surface and a surface sloped with respect to a horizontal orientation of the system and not defined by the ladder. (Page 1, lines 10-20 state that the upper anchor may be fixed to a building, thus it is configured to be secured as is claimed.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Miller et al ‘340 to make the lower anchor to be constructed as taught by Biela ‘121 in order to provide a secure, yet easily operated means of mounting. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to make the upper anchor be configured to be secured to a structure proximate a ladder and not defined by the ladder as taught by Stratton ‘384 in order to allow the device flexibility to be mounted in various locations. 
In regard to claim 21, Miller et al ‘340 as modified by Biela ‘121 disclose: 
Wherein the second portion (17,left, Biela ‘121) is secured to the first portion (17,right, Biela ‘121) with a fastener (20, Biela).  
In regard to claim 22, Miller et al ‘340 discloses: 
Wherein the lower anchor (1003) comprises a locking fastener (1042) configured to receive and fix a position of the cable (1001) relative to the lower anchor (1003).  
In regard to claims 23-24, Miller et al ‘340 as modified by Biela ‘121 disclose
Wherein the lower anchor (1003, Miller et al ‘340) is secured to the ladder with a pin (18, Biela ‘121), the pin preventing movement of the lower anchor with respect to the ladder in a longitudinal direction of the ladder.  
Wherein the pin (18) is a quick-release pin. (as best understood)
Response to Arguments
Examiner appreciates applicant’s clarification that Invention I and Species II were elected, and the clarification regarding the lead lines on the drawings. As such, the Drawing Objections have been withdrawn. 
In response to applicant’s arguments regarding claim 1, the examiner respectfully disagrees. As stated in the 112 rejection above, it appears the applicant is claiming limitations in the alternative. Examiner believes the mounting panel (92) is configured to be secured to a top surface of the structure, and that the alternative limitation of being secured to an inner side surface is not required. 
Applicant argues that Gains fails to disclose that the bracket is hingedly mounted to the mounting panel through a support arm or slidably mounted to the mounting panel through a mounting bracket. As stated above, as best understood, these appear to be alternatives to the mounting bracket and not necessarily required. Applicant appears to acknowledge this on page 12 by stating that these are alternative mountings. 
In response to applicant’s argument regarding claim 20, these arguments are moot as newly applied reference Biela ‘121 teaches the newly recited limitations regarding the first and second portion defining side flanges configured to face an outer surface of the ladder rails as is now claimed. 
Applicant is encouraged to consider the possibility of amended claim language under the AFCP 2.0 pilot.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C RAMSEY whose telephone number is (571)270-3133. The examiner can normally be reached Mon-Wed 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY C RAMSEY/Examiner, Art Unit 3634                                                                                                                                                                                                        

/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634